          Case 1:19-cv-03572-LTS Document 26 Filed 08/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN SMITH,

                                    Plaintiff,
                                                                   19-CV-3572-LTS
                      -against-

 UNITED STATES MARSHALS SERVICE,

                                    Defendant.




                                                 ORDER

               The Court has received defendant’s motion for summary judgment (Docket Entry

No. 23), together with its memorandum of law (Docket Entry No. 24), and certificate of service

of those filings. (Docket Entry No. 25.) Defendant’s motion fails to comply with Local Civil

Rule 56.2, which requires that “[a]ny represented party moving for summary judgment against a

party proceeding pro se shall serve and file as a separate document, together with the papers in

support of the motion,” the “Notice To Pro Se Litigant Who Opposes a Motion For Summary

Judgment” required by that Rule.

                Defendant shall file and serve the Notice to Pro Se Litigant required by Local

Civil Rule 56.2 by August 13, 2020. Defendant shall also promptly file and serve a redacted

version of its memorandum of law and exhibits (Docket Entry No. 24)—which includes plaintiff

John Smith's identify—redacting plaintiff's name and other personal identifying information.




ORD RE LOCAL CIVIL RULE 56.2.DOCX                VERSION AUGUST 12, 2020                           1
         Case 1:19-cv-03572-LTS Document 26 Filed 08/12/20 Page 2 of 2




               The Clerk of Court is respectfully directed to restrict access to Docket Entry No.

24 to plaintiff and defendant the United States Marshals Service only.

       SO ORDERED.

Dated: New York, New York
       August 12, 2020
                                                             /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge
Copy mailed to:
Plaintiff John Smith




                                                2
